United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Joliet, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-404
Issued: May 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 13, 2013 appellant filed a timely appeal from a September 13, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
right foot injury causally related to factors of his federal employment.
FACTUAL HISTORY
On June 6, 2013 appellant, then a 49-year-old city letter carrier, filed an occupational
disease claim alleging that he developed a stress fracture, tendon inflammation and arthritis as a
result of walking in the course of his employment from 9 to 10 hours a day for four and one half
1

5 U.S.C. § 8101 et seq.

years. He became aware of his condition in March 2013 and of its relationship to his
employment in April 2013. Appellant stopped work on May 17, 2013.
In a diagnostic report dated May 17, 2013, Dr. Robert Palmer, a Board-certified
radiologist, reviewed the results of a magnetic resonance imaging (MRI) scan of appellant’s right
ankle. He listed a history of progressively worsening anterior pain of the right ankle and
hindfoot for six months with no known injury. Dr. Palmer noted extensive subchondral cyst
formation with stress-related reactive marrow; edema without a discrete fracture line on the first
and second intercuneiform joints and medial, middle and lateral cuneiform bones, respectively;
and a lesser degree involving the naviculocuneiform joint. The findings appeared degenerative
and related to repetitive trauma versus changes secondary to early Charcot arthropathy if
appellant had a history of diabetes or neuropathy. Dr. Palmer also noted a subchondral reactive
marrow edema and cystic changes with chondral thinning and fissuring of the medial tibiotalar
and ankle joint, which he stated may be degenerative changes secondary to altered weightbearing and kinetics versus a post-traumatic change. He further observed trace tenosynovitis of
the tibialis posterior, flexor digitorum longus and flexor ballucis longus tendons, which were
otherwise unremarkable. Dr. Palmer stated that appellant’s MRI scan revealed mild insertional
tendinopathy of the Achilles tendon without a discrete tear and early sinus tarsi and tarsal tunnel
syndrome.
Appellant also submitted an unsigned and undated report from Essington Podiatry Group.
On August 8, 2013 OWCP advised appellant of the evidence needed to establish his
claim. It requested that he submit a physician’s opinion as to how his employment activities
caused, contributed or aggravated his right foot condition, supported by medical explanation,
along with an explanation of the nature of his preexisting conditions, including its natural course
and how the underlying condition was affected by employment.
In a statement dated August 28, 2013, appellant noted that he injured his right foot and
could not walk for long distances. He did not engage in any sports, but did go to a health club
where he did not walk very much. Appellant noted that he experienced sharp pain in his right
foot prior to March 1, 2013, but had attributed it to arthritis and stated that he was not aware that
he had a stress fracture or inflamed tendons.
On September 13, 2013 OWCP denied appellant’s claim. It found that the medical
evidence did not establish that his right foot condition was causally related to factors of his
federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the

2

employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.4 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.8

2

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Michael E. Smith, 50 ECAB 313, 315 (1999).

4

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

5

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

6

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

7

Leslie C. Moore, 52 ECAB 132, 134 (2000).

8

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

3

ANALYSIS
OWCP denied appellant’s claim on the grounds that he did not establish a causal
relationship between his claimed right foot and ankle condition and work factors. The Board
finds that he has not submitted sufficient medical evidence to establish that his right foot
condition was caused or aggravated by factors of his federal employment.
On May 17, 2013 Dr. Robert Palmer, a Board-certified radiologist, reviewed the results
of an MRI scan of appellant’s right ankle. He noted a six-month history of progressive
worsening of the right ankle and hindfoot with no known injury. Dr. Palmer did not otherwise
address the relationship of appellant’s condition to the work he performed as a letter carrier.
Medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.9 Dr. Palmer’s report is
insufficient to meet appellant’s burden of proof to establish a causal relationship between workrelated factors and his claimed injury.
Appellant also submitted an unsigned and undated report from Essington Podiatry Group.
A medical report is not considered as probative medical evidence if there is no indication that the
person completing the report qualifies as a physician.10 As the report was unsigned, the author
cannot be readily identified as a physician. Consequently, it is of no probative value.
The Board finds that the medical evidence does not establish that appellant sustained a
right foot injury causally related to his employment. An award of compensation may not be
based on surmise, conjecture or speculation. Neither the fact that appellant’s condition became
apparent during a period of employment nor the belief that his condition was caused, precipitated
or aggravated by his employment, is sufficient to establish causal relationship.11 Causal
relationship must be established by rationalized medical opinion evidence. The Board finds that,
OWCP properly determined that appellant did not meet his burden of proof to establish his
claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed right foot condition was causally related to his federal employment.

9

Supra note 3 at 316 n.8 (1999).

10

See Merton J. Sills, 39 ECAB 572, 575 (1988).

11

See Dennis M. Mascarenas, supra note 5.

4

ORDER
IT IS HEREBY ORDERED THAT the September 13, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 2, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

5

